Davis J. This was a suit in chancery commenced by appellees, who were judgment creditors of Josiah Mason, one of the appellants, to set aside two deeds as fraudulent and void as against them, to certain lands in Greene county. The case was before ns at the May terra of this court and is reported in 11 Bradwell, 455. We then held that the proof in the case fell far short of justifying the decree rendered in the case by the court below, which was that the deeds were fraudulent and void as against the complainants in the bill, and we reversed the decree and remanded the cause. Since then the case has been again tried by the Circuit Court of Morgan county on the same testimony, with the additional evidence of three witnesses, the testimony of one of whom, it is conceded by appellees, establishes nothing. The court below again found the issues for appellees and decreed as before. We do not think the additional testimony offered on the new trial strengthened the case of appellees, and we are still of the opinion that on the whole proof as made, it fails to justify the decree of the court below. It must therefore be reversed and the cause remanded. Decree reversed.